Citation Nr: 1230743	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to January 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and June 2008, May 2009, and July 2011 Board remands.

In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issue on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2011).  Although the Veteran was provided a videoconference hearing in December 2010, in July 2012, the Veteran filed a motion to request another Board videoconference hearing because he felt that the evidence had not been weighed properly in the claim on appeal.  In August 2012, the Board granted the Veteran's motion for good cause.  Accordingly, this claim must be remanded for an additional hearing.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Board video conference hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



